Name: Regulation (EEC) No 912/75 of the Commission of 8 April 1975 amending Regulation (EEC) No 1105/68 as regards aid for skimmed milk obtained through the production of farm butter
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural activity;  agricultural policy
 Date Published: nan

 9 . 4 . 75 No L 88 / 9Official Journal ot the European Communities REGULATION (EEC) No 912/75 OF THE COMMISSION of 8 April 1975 amending Regulation ( EEC) No 1105 /68 as regards aid for skimmed milk obtained through the production of farm butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 80*4/ 68 (') of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products , as last amended by Regulation ( EEC) No 740 /75 ( : ), and in particular Article 10 (3 ) thereof ; Whereas , for the purposes of granting aid , buttermilk and buttermilk powder for use as feed are assimilated in the second subparagraph of Article 10 ( 1 ) of Regula ­ tion ( EEC) No 804/68 to skimmed milk and skirn ­ med-milk powder ; whereas , under Article 2 ( 1 ) (b ) of Council Regulation ( EEC) No 986/68 (-&gt;) of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed , as last amended by Regulation ( EEC) No 472/75 (4 ), aid may also be granted for skimmed milk which has been used as feed on the farms where it was produced ; Whereas Article 8 of Commission Regulation ( EEC) No I 105/68 ( 5 ) of 27 June 1968 on detailed rules for granting aid for skimmed milk for use as feed , as last amended by Regulation (EEC) No 686/73 ( 6 ), fixes the quantities ot skimmed milk per kilogramme ot butter and per cow in respect of which aid is to be granted ; whereas those quantities take no account of the butter ­ milk obtained through the production of butter ; whereas they should therefore be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the ' Opinion of the Manage ­ ment Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 In Article 8 of Regulation (EEC) No 1105/68 :  in paragraph I the figure ' 20 ' is replaced by the figure ' 22 ',  in the second subparagraph of paragraph 3 the figure '3 ()()()' is replaced by the figure '3 300 '. Art icli- 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 3 March 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 April 1975 . For the Commission P. J. LARDINOIS /Member of the Commission ') 0 | No L 148 , 28 . 6 . 1968 , p. 13 . -') O | No L 74 , 22 . 3 . 1975 , p. I. ') Oj No L 169 , 18 . 7 . 1968 , p. 4 . 4 ) 0 | No L 52, 28 . 2 . 1975 , p. 22 . 5 ) OJ No L 184 , 29 . 7 . 1968 , p. 24 . b ) Oj No L 66 , 13 . 3 . 1973 , p. 16 .